DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,583,641, hereinafter Chang) in view of Zhang et al. (US 2016/0049421, hereinafter Zhang).
	With respect to claim 1, Chang discloses: a substrate (10 of fig. 7); a first gate structure (fist gate 22), disposed on the substrate (gate 22s are disposed on the substrate); a second gate structure (second gate 22), disposed on the substrate;
a memory gate structure (39 and 51 constitutes a memory gate), disposed on the substrate and between the first gate structure and the second gate structure (layers 39 and 51 are between two gates 22s) and covering at least the first gate structure and the second gate structure (layers 39 and 51 cover the gates 22s), wherein the memory gate structure comprises: a charge storage layer (39), disposed on the substrate; and a polysilicon layer, disposed on the charge storage layer and covering at least one portion of upper surfaces of the first gate structure (39 & 51) and the second gate structure (22s), wherein a sidewall of the memory gate layer is coplanar (indeed both are on vertical plane) with a sidewall of the charge storage layer.
	Chang does not explicitly disclose that the polysilicon layer is a memory gate layer. However, applicant’s specification paragraph 0046 discloses “ a gate layer 256, e.g., a polysilicon layer, is entirely formed on the charge storage layer 254”. 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention that the polysilicon layer of Chang constitutes a gate layer in order to manufacture a semiconductor device. 

In an analogous art, Zhang discloses that the charge storage layer between the first gate structure and the second gate structure is a continuous structure (para 0042; charge storage layer can be a continuous layer or multiple storage regions). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Chang’s device by adding Zhang’s discourse in order to manufacture a semiconductor device according to required specifications.  
With respect to claim 2, Chang discloses the non-volatile memory device according to claim 1, wherein the charge storage layer has an oxide/nitride/oxide structure (Col, 4; lines 25-30; the charge storage structure 39 may be regarded as an oxide-nitride-oxide structure).
With respect to claim 6, Chang discloses the non-volatile memory device according to claim 1, wherein the memory gate structure fills a recess between the first gate structure and the second gate structure (layers 39 and 51 fill the recess between two gates), a side area of the memory gate structure is lifted to cover at least one portion of upper surfaces of the first gate structure and the second gate structure (layers 39 and 51 are lifted to cover the upper surfaces of first and second gate).
With respect to claim 7, Chang discloses the non-volatile memory device according to claim 1, further comprising a third gate structure disposed on the substrate (fig. 16).
With respect to claim 8, Chang discloses the non-volatile memory device according to claim 1, wherein the first gate structure is configured to transmit a voltage value corresponding to binary data to the memory gate structure (function of SG), and the second gate structure is configured to output the binary data (function of SG).
With respect to claim 9, Chang discloses: providing a substrate (10 of fig. 7); forming a first gate structure (first gate 22) and a second gate structure (second gate 22)  on the substrate (first and second gate 22s are disposed on the substrate 10); forming a charge storage layer (39) covering the first gate structure, the second gate structure, and the substrate (layer 39 is covering the first and second gate structure and the substrate); forming a polysilicon layer (51) on the charge storage layer; and wherein the polysilicon layer covers at least one portion of upper surfaces of the first gate structure and the second gate structure (layer 51 covers the first and second gates), wherein a sidewall of the memory gate layer is coplanar (indeed both are on vertical plane) with a sidewall of the charge storage layer.
Chang does not explicitly disclose that the polysilicon layer is a memory gate layer; and defining the memory gate layer and the charge storage layer to form a memory gate structure.
 However, applicant’s specification paragraph 0046 discloses “ a gate layer 256, e.g., a polysilicon layer, is entirely formed on the charge storage layer 254”. It would have been obvious to one of an ordinary skilled in the art at the time of invention that storage layer 39 and polysilicon layer 51 form a memory gate structure in order to manufacture a semiconductor device. 

In an analogous art, Zhang discloses that the charge storage layer between the first gate structure and the second gate structure is a continuous structure (para 0042; charge storage layer can be a continuous layer or multiple storage regions). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Chang’s method by adding Zhang’s discourse in order to manufacture a semiconductor device according to required specifications.  

With respect to claim 10, Chang discloses the method according to claim 9, wherein the charge storage layer has an oxide/nitride/oxide structure. (Col, 4; lines 25-30; the charge storage structure 39 may be regarded as an oxide-nitride-oxide structure).
With respect to claim 11, Chang discloses the method according to claim 9, wherein the memory gate layer and the charge storage layer are defined with use of a mask layer (top layer 51).
With respect to claim 14, Chang discloses the method according to claim 9, wherein the memory gate structure fills a recess between the first gate structure and the second gate structure (layers 39 and 51 fill the recess between two gates), a side area of the memory gate structure is lifted to cover at the least one portion of the upper surfaces of the first gate structure and the second gate structure (layers 39 and 51 are lifted to cover the upper surfaces of first and second gate).
With respect to claim 15, Chang discloses the method according to claim 9, further comprising a third gate structure disposed on the substrate (fig. 16).
With respect to claim 16, Chang The method according to claim 9, wherein the first gate structure is configured to transmit a voltage value corresponding to binary data to the memory gate structure (function of SG), and the second gate structure is configured to output the binary data (function of SG).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang/Zhang in view of Huang et al. (US 2011/0309434, hereinafter Huang).
	With respect to claims 5 and 13, Chang/Zhang discloses the non-volatile memory device according to claim 3.
	Chang does not explicitly disclose a spacer located on the sidewalls of the first gate structure and the second gate structure and covered by the charge storage layer.
	In an analogous art, Huang discloses a spacer (18 of fig. 8) located on the sidewalls of the first gate structure and the second gate structure and covered by the charge storage layer (spacer 18 is covered by charge storage layer 40).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Chang’s method/device by adding Huang’s disclosure in order to protect the semiconductor device during further processing.



Response to Arguments
This action is in response to applicant's communication filed 12/10/2021. Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816